Taylor, J.
The defendant in error as plaintiff below sued the plaintiff in error as defendant below in the Circuit Court of Walton County in assumpsit for the price and value of merchandise sold and delivered to it. The trial resulted in a verdict and judgment in favor of the plaintiff below and to review this judgment the defendant below brings the case here by writ of error.
There are thirty-six assignments. of error, -the first eighteen of them predicated upon the admission and rejection of evidence. We have examined each of these assignments in detail and find no material error in any of them, and as a more detailed discussion of any of them would subserve no useful purpose, but would simply *302serve to fill up our reports, with useless matter, we deem no further discussion of them necessary. The rest of the assignments of error are predicated upon charges of the court to’ the jury, except the 36th and last assignment. Here again no useful purpose can be subserved by setting out these various charges in full or in a detailed discussion thereof. It is sufficient for us to say that we have carefully considered each and every one of them and find that they were carefully and accurately drawn and state the law correctly.
The 36th and last assignment of error complains of the court’s permitting the plaintiff to amend its declaration after verdict, but before judgment by the addition thereto of the ad damnum clause. That there was no error in this see Cooper v. Livingston, 19 Fla. 684; Burt v. Florida Southern R. Co., 43 Fla. 339, 31 South. Rep. 265; Younglove v. Knox, 44 Fla. 743, 33 South. Rep. 427.
Complaint is also made of the refusal of the court to give a charge requested by the defendant. The court had already given the substance of this charge to the jury and there was, therefore, no error in its refusal.
It is contended that the verdict of the jury was contrary to the evidence and was not supported thereby. We think that the verdict was amply sustained by the evi- • dence. The case was evidently fairly tried and we think that substantial justice has been done between the parties, and finding no error the judgment of .the court below in s'aicl cause is hereby affirmed at the cost of the plaintiff in error.
Hocker and Paekhill concur.
Shackleford, C J., and Cockrell and Whitfield, JJ., concur in the opinion.